Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14 the claims are deemed to be allowable over the prior art as neither Lewis et al. (US 20200106632 A1) nor Kothari et al. (US 20190180770 A1) nor Garcia et al. (US 20190295544 A1) nor Guzel “Popularity of Data Science, Python and Python’s Major Libraries” nor Anderson et al. (US 20090222592 A1), teach or suggest the limitations of the independent claims. 
More specifically none of the above recited prior art teach determining if a user feedback is received in response to activating a candidate device, and if no feedback confirming the activated candidate device is the requested device, then deactivating the activated most likely candidate device, which is recited by the following claim limitations “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
Lewis teaches a method comprising: (0019- Method) receiving, by a personal assistant device, a request from a user (0024 & 0032- receiving by the agent (personal assistant device) from the user, input 
Lewis is different in that Lewis is directed at physical verification through image capture, and does not include functionality for deactivating the device in response to not receiving a confirmation from the user, and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”. 

Kothari is different because even though its teachings could be interpreted as not receiving a confirmation from the user indicating that the determined most likely candidate device is the requested device, it does not deactivate the device, and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in 
Garcia teaches advising the user, by the personal assistant device, that the requested device is not on the list based on a determination that all of the candidate devices have been tried to activate the requested device (0273-0274; Determining by the digital assistant that the requested device cannot be found, (equivalent to the requested device is not listed based on a determination that the device could not be activated); 0244 where the assistant generates a response and outputs a response to the user (equivalent to advising the user by the personal assistant))
Garcia is different in that it doesn’t activate a device and then deactivate it in response to not receiving a confirmation from the user and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
Guzel teaches the collective opinion of the group represents aggregated answers to questions involving quantity estimation, world knowledge, and spatial reasoning ([Page 1] Firstly the examiner respectfully points out that this is a definition of a concept called “Wisdom of the Crowd” which is defined to be “The wisdom of the crowd is the collective opinion of a group of individuals rather than that of a single expert. A large group’s aggregated answers to questions involving quantity estimation, general world knowledge, and spatial reasoning has generally been found to be as good as, but often superior to, the answer given by any of the individuals within the group” which is used in natural language processing Guzel teaches data science for the collection of data used for natural language processing using Wisdom of the Crowd concept) 
Guzel is directed at NPL for using a large group’s aggregated answers to questions involving quantity estimation, general world knowledge, and spatial reasoning to better make decisions and is one of building blocks to identifying devices correctly but Guzel does not disclose “determining if 



Anderson teaches providing, by the personal assistant device (computing device), a response (notification) to the user (user of the other computing devices) that the name (information in the registry) has been stored ([0014; 0046] receiving a notification that a new peripheral device has been installed, the notification including peripheral device information;[0023] wherein the information of the peripheral device is stored in a registry)
Anderson is different in the Anderson teaches the registering and controlling of remote networked devices and establishing communication but does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”
In the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to effective filing date of the application to teach determining if a user feedback is received in response to activating a candidate device, and if no feedback confirming the activated candidate device is the requested device, then deactivating the activated most likely candidate device, “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
	Therefore Independent claims 1 and 14 are deemed to be allowable over the prior art, and dependent claims 2-13, and 16-18 are deemed to allowable in light of their dependency from an allowable claim. 



Regarding claim 19, the claim is deemed to be allowable over the prior art as neither Lewis et al. (US 20200106632 A1) nor Garcia et al. (US 20190295544 A1) nor Mixter et al (US 20180190264 A1) nor Thomas (US 20120159597 A1) nor Negron et al. (US 20090239587 A1) nor Brodersen et al. (US 20080165202 A1) nor the combination either teach or suggest the limitations of Independent claim 19, 
	More specifically none of the above recited prior art teach “determine a most likely candidate device from a list of candidate devices to activate in response to the request; activate the determined most likely candidate device; receive confirmation from the user that the determined most likely candidate device is the requested device, wherein the confirmation is not receiving any information from the user within a predetermined time period following activation of the determined device; and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device”.
Lewis teaches Lewis teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a personal assistant device to cause the personal assistant device to: ([0132-0133] computer program product, with instructions executed by a processor) receive a request from a user (0024 & 0032- receiving by the agent (personal assistant device) from the user, input (equivalent to a request from the user)) to activate a requested device which the user has identified with a requested name (0032, 0040-0046 – The input from the user includes an identifier of the iot device such as a name) which is unrecognized by the personal assistant device; ([0093-0099] Receiving user input identifying one of the Iot device, which the agent unidentified as unregistered (equivalent to unrecognized by the personal assistant) in response to the unrecognized requested name, (determining an unregistered device in response to the user request) store the unrecognized requested name in a form of an unmapped sensor ([0093-0099] registering the Iot device and storing the identifier information, the device may categorize the Iot the device, and where not categorizing the Iot device is equivalent to (in a form of an unmapped sensor) since all Iot devices are sensor based devices) determine 
Lewis is different in that Lewis is directed at physical verification through image capture, and does not include functionality for deactivating the device in response to not receiving a confirmation from the user, and therefore does not disclose “receive confirmation from the user that the determined most likely candidate device is the requested device, wherein the confirmation is not receiving any information from the user within a predetermined time period following activation of the determined device; and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device”.
Garcia teaches advising the user, by the personal assistant device, that the requested device is not on the list based on a determination that all of the candidate devices have been tried to activate the requested device (0273-0274; Determining by the digital assistant that the requested device cannot be found, (equivalent to the requested device is not listed based on a determination that the device could not 
Garcia is different in that it doesn’t activate a device and then selects the device in response to not receiving a confirmation from the user and therefore does not disclose “receive confirmation from the user that the determined most likely candidate device is the requested device, wherein the confirmation is not receiving any information from the user within a predetermined time period following activation of the determined device; and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device”.
Mixter teaches [0074] While a focus session with respect to a device is active and the voice-activated device receives a voice input, the voice-activated device 104 makes one or more determinations with respect to the voice input. In some implementations, the determinations include: whether the voice inputs includes an explicit target device specification, whether the request in the voice input is one that can be fulfilled by the in-focus device, and a time of the voice input compared to the time of the last voice input in the focus session and/or the session start time. If the voice input does not include an explicit target device specification, includes a request that can be fulfilled by the in-focus device, and satisfies predefined time criteria with respect to the time of the last voice input in the focus session and/or the session start time, then the in-focus device is assigned as the target device for the voice input. Further details regarding focus sessions are described below. [0132] If the voice input 420 is received after the first, shorter threshold, and within the second, longer threshold, of the last voice input 403, and the other criteria above are satisfied, the voice-activated device 404 outputs a voice prompt to request confirmation from the user that the in-focus device is the desired target device for the voice input 420. The voice-activated device 404, upon receiving confirmation that the in-focus device is the desired target device, maintains the session 418 and sets the in-focus device as the target device for the voice input 420 (and, in some implementation, transmits this target device setting as well when transmitting the voice input 420 to the voice assistance server system 112 for processing). If the user does not confirm the target device, the 
Mixter is different in that Mixter interprets the inaudible request to be directed to a nearby device, and further teaches that if no response is received then within a period of time the session is terminated and therefore does not disclose “receive confirmation from the user that the determined most likely candidate device is the requested device, wherein the confirmation is not receiving any information from the user within a predetermined time period following activation of the determined device; and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device”.
Thomas teaches 0084 On the other hand, when the remote user does wish to control one or more information appliances, the remote request processing continues. In this regard, the control request form is then displayed 1016 at the remote computer. Next, the user completes 1018 the control request form. Here, the user completes the control request form so as to indicate the actions the user desires for particular information appliances. For example, the user may request the control to adjust the temperature control to 60 degrees F., or turn-on certain lights, or reset the VCR or digital TV for recording certain channels. The completed control request form is then sent 1020 to the local computer. Next, a decision block 1022 determines whether a confirmation has been received from the local computer. If a confirmation has not yet been received, the remote request processing 1000 awaits its reception. If the confirmation is not received in a predetermined amount of time, the remote request processing 1000 could operate to notify the remote user that the control requested for the particular information appliance has not been confirmed. In any event, when confirmation is received, the remote request processing 1000 is complete and ends. [0085] In other embodiments of the remote request processing 100, the confirmation 
Negron teaches [0068] A newly-installed remote control application when run for the first time on a smartphone device may initiate a discovery process to locate and pair with a command relay device 100 attached to the local wireless network. In certain embodiments, upon discovering a command relay device the remote control application will instruct that command relay device to visually or audibly signal the user, for example using status indicator 214, and then prompt the user for a confirmation input, for example via the touch screen. If no user confirmation is received within a predetermined period of time the remote control application may resume the discovery process after flagging the current command relay device so as to not identify it again during the current run instance. In this manner allowance may be made for the presence of more than one command relay device on the same local network.
	Brodersen teaches [0043] If confirming input is not received during the predetermined period, the media client 100 can determine whether any other display modes remain in the current list of display modes (430). If at least one display mode remains, the media client 100 can generate output to the display device using a selected display mode from the current list (415). If all of the display modes in the current list of display modes have been attempted, the media client 100 can determine whether a list of alternative display modes is available (435). If a list of alternative display modes is available, the list is selected as the current list (440). The media client 100 can then generate output to the display device using a selected display mode from the current list (415).
Thomas, Negron, and Brodersen do not disclose “receive confirmation from the user that the determined most likely candidate device is the requested device, wherein the confirmation is not receiving any information from the user within a predetermined time period following activation of the determined device; and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device”.

Therefore Independent claim 19 is deemed to be allowable over the prior art, and dependent claim 20 is deemed to be allowable in light of its dependency from an allowable claim.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451